Name: Commission Regulation (EC) No 1434/96 of 23 July 1996 setting the amount of the payment on account of the cost of disposal of certain distillation products for 1997
 Type: Regulation
 Subject Matter: accounting;  trade policy;  beverages and sugar;  food technology
 Date Published: nan

 No L 184/24 rENl Official Journal of the European Communities 24 . 7. 96 COMMISSION REGULATION (EC) No 1434/96 of 23 July 1996 setting the amount of the payment on account of the cost of disposal of certain distillation products for 1997 35 and 36 of Regulation (EEC) No 822/87 shall be deter ­ mined by application of a coefficient to the value of purchase made by intervention agencies. For the 1997 financial year this coefficient shall be 0,70. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Article 37 (2) thereof, Whereas, as regards alcohol from distillation as referred to in Articles 35 and 36 of Regulation (EEC) No 822/87, the European Agricultural Guidance and Guarantee Fund (EAGGF) is to bear only the costs arising from its disposal ; whereas the amount of the payment on account of the cost of disposal of the products must be fixed having regard to depreciation in a way similar to that by which alcohol from distillation as referred to in Article 39 of that Regulation is depreciated, Article 2 The expenditure amounts determined in this way shall be notified to the Commission under the declaration established pursuant to Commission Regulation (EC) No 296/96 f). Article 3 HAS ADOPTED THIS REGULATION: Article 1 The amount of the payment on account of the cost of disposal of the products of distillation pursuant to Articles This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 October 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 148, 30. 6. 1995, p. 31 . (3) OJ No L 39, 17. 2. 1996, p. 5.